Citation Nr: 1207345	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-06 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than June 22, 2010, for the award of service connection for peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, type II.

2.  Entitlement to an effective date earlier than June 22, 2010, for the award of service connection for peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, type II.

3.  Entitlement to an effective date earlier than January 24, 2011, for the award of service connection for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II.

4.  Entitlement to an effective date earlier than January 24, 2011, for the award of service connection for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, type II.  

6.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, type II.  

7.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II.  

8.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II.  

9.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2007 rating decision, the RO denied, in part, the Veteran's claims for service connection for PTSD, peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus, type II, peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II, peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus, type II, and peripheral neuropathy of the left lower extremity, as secondary to service-connected diabetes mellitus, type II.  The Veteran filed a notice of disagreement (NOD) in March 2007 with respect to these claims and was issued a statement of the case (SOC) in January 2008.  He filed a timely substantive appeal, via a VA Form 9, in March 2008.  These issues were granted by a March 2011 rating decision, thereby constituting a full grant of the benefits sought on appeal.   The March 2011 rating decision however, noted that they had made a partial grant of service connection for the Veteran's peripheral neuropathy claims, which would be discussed in a supplemental statement of the case (SSOC).  A March 2011 SSOC was subsequently issued to the Veteran that addressed the issues of service connection for peripheral neuropathy of the bilateral upper and lower extremities prior to the effective dates assigned by the RO and as outlined on the title page of this decision.  

In so doing, the RO, on its own initiative, essentially raised the issues of entitlement to earlier effective dates for the award of service connection for peripheral neuropathy of the bilateral upper and lower extremities in the March 2011 SSOC and continued the Veteran's appeal.  There is no communication from the Veteran expressing disagreement with the effective dates of service connection prior to the issuance of the March 2011 SSOC.  The issuance of the SSOC was erroneous in the absence of an NOD, and the Veteran cannot file a substantive appeal until he received an SOC that post-dates the NOD.  See 38 C.F.R. § 20.200 (2011); see also, Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that hearing has been associated with the claims file.  At that time, the Veteran expressed disagreement with the effective dates assigned his bilateral peripheral neuropathy of the upper and lower extremities.  In an October 2011 written statement, the Veteran expressed disagreement with the March 2011 rating decision with respect to the initial disability ratings for his peripheral neuropathy of the bilateral upper and lower extremities and PTSD.  The Board observes that a statement of the case (SOC) has not yet been provided with respect to these claims and thus, they must be remanded for appropriate action as designated below.  38 C.F.R. § 20.101(d) (2011); Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for abscesses of the upper bilateral legs as secondary to diabetes mellitus, type II, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-4138, received in October 2011.  As the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the claims of entitlement to earlier effective dates for the award of service connection for peripheral neuropathy of the bilateral upper and lower extremities and increased initial disability ratings for peripheral neuropathy of the bilateral upper and lower extremities and PTSD, as listed on the title page, must be remanded for further development.

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for appellate review by the Board of a decision by the RO is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) has been furnished.  See also 38 C.F.R. § 20.200 (2011).  While special wording is not required, a NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002).  The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).

In an October 2011 communication, the Veteran requested an increase in the initial disability ratings assigned his peripheral neuropathy of the bilateral upper and lower extremities and PTSD.  During an October 2011 Travel Board hearing, the Veteran also raised the issues of entitlement to earlier effective dates for the award of service connection for peripheral neuropathy of the bilateral upper and lower extremities, stating that the effective dates for the award of service connection for these disabilities should be the date of his claim for service connection.  

With respect to the effective date claims in this case, the Board essentially has before it a written statement submitted within one year of the date of decision expressing an intent to appeal the determination.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  See also Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks [i.e., hearing testimony] are transcribed, a statement becomes written).  Thus, the Veteran's testimony contains all the hallmarks of an NOD except with respect to the proper place of filing, which should be the RO.  38 C.F.R. § 20.300 (2011).  In the circumstances of this case, the Board finds that the transcript of the October 2011 Board hearing (once reduced to writing and received at the RO on remand) containing the Veteran's disagreement with the RO's determination regarding the effective dates of service connection for peripheral neuropathy of the four extremities constitutes a timely NOD with this determination.  The Board recognizes that it is invoking a liberal interpretation of the law, since the NOD has not been filed with the RO.  See 38 C.F.R. § 20.300 (2011).  However, the time period in which to file an NOD in this matter runs until March 2012, and the claims file will be returned to the RO upon issuance of the current decision.  Also, the Veteran's October 2011 written statement that was received at the RO constitutes a NOD as to the initial ratings assigned the Veteran's peripheral neuropathy of the four extremities as well as PTSD.  As there is a timely NOD but the RO has not yet issued an SOC (as opposed to a SSOC) and the Veteran has not had the opportunity to file a substantive appeal as to these issues, the claim must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.  As noted above, such action is warranted in this case.  

To ensure due process of law, the case is REMANDED for the following action:

1.  After undertaking all indicated development, the AMC/RO should furnish the Veteran and his representative a statement of the case (SOC) that addresses the issues of: (1) entitlement to an effective date earlier than June 22, 2010, for the award of service connection for peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, type II; (2) an effective date earlier than June 22, 2010, for the award of service connection for peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, type II; (3) an effective date earlier than January 24, 2011, for the award of service connection for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II; (4) an effective date earlier than January 24, 2011, for the award of service connection for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II; (5) an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, type II; (6) an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, type II; (7) an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II; (8) an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II; and (9) an initial disability rating in excess of 10 percent for PTSD, in accordance with 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2011).  The AMC/RO should return these discrete issues to the Board only if the Veteran files a timely substantive appeal with respect to these issues.

2.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  If not, implement corrective procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


